DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 9 recites “controller device”. The word “device” is generic placeholder that invokes 35 U.S.C 112f. A review of the specification reveals that the corresponding structure is not present. Therefore, the claim cannot be interpreted and is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “the controller device”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). On of ordinary skill in the could not reproduce the claimed invention without “the controller device”. Claims 2-9 are rejected on the same basis as independent claim 1, for dependency reasons.

Claim 9 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “the controller device”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). On of ordinary skill in the could not reproduce the claimed invention without “the controller device”

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “controller device”. The word “device” is generic placeholder that invokes 35 U.S.C 112f. A review of the specification reveals that the corresponding structure is not present. Therefore, the claim cannot be interpreted and is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 10, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013).
Regarding claim 1, Deutsh discloses in a first embodiment: a focused tomography system (fig.4) comprising: an x-ray transmitter (fig.4 item 12) that is configured to emit a radiation beam; an x-ray (fig.4 item 17) that is configured to detect incident radiation from the radiation beam: an adaptive collimator (fig.4 item 14) device arranged between the x-ray transmitter and the x-ray detector. In the first embodiment, Nishide et al. are silent:  a controller device connected to the x-ray transmitter that is configured to cause the x-ray transmitter to emit the radiation beam at a first radiation dosage level when a path of the radiation beam intersects a region of interest of a subject and cause the x- ray transmitter to emit the radiation beam at a second radiation dosage level when the path of the radiation beam does not intersect the region of interest of the subject, the second radiation dosage level being less than the first radiation dosage level and greater than O.
In a further embodiment, Deutsh discloses: a controller device connected to the x-ray transmitter that is configured to cause the x-ray transmitter to emit the radiation beam at a first radiation dosage level when a path of the radiation beam intersects a region of interest of a subject and cause the x- ray transmitter to emit the radiation beam at a second radiation dosage level when the path of the radiation beam does not intersect the region of interest of the subject, the second radiation dosage level being less than the first radiation dosage level and greater than O (para. [0016], [0018]) motivated by the benefits for preserving healthy tissues.
In light of the benefits for preserving healthy tissues, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments of Deutsh.
Regarding claim 6, Deutsh discloses: the an x-ray detector is configured to sample the radiation beam at a same rate within the region of interest and outside the region of interest (para. [0016], [0018]).
Regarding claim 7, Deutsh discloses: the x-ray transmitter that is configured to smoothly transition between the first radiation dosage level and the second radiation dosage level (para. [0016], [0018]).
Regarding claim 8, Deutsh discloses: reducing the second dose (para. [0016], [0018]). Deutsh is silent about: the second radiation dosage level does not exceed 10% of the first radiation dosage level. In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Regarding claim 10, Deutsh discloses: a focused tomography method comprising: arranging an adaptive collimator device between an x-ray transmitter and an x-ray detector of a gantry for a computerized tomography scanner, emitting a radiation beam at a first radiation dosage level when a path of the radiation beam intersects a region of interest and emitting the radiation beam at a second radiation dosage level when the path of the radiation beam does not intersect the region of interest, the second radiation dosage level being less than the first radiation dosage level and greater than 0 (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 16, Deutsh discloses: selecting the region of interest before emitting a radiation beam. selecting the region of interest before emitting a radiation beam (para. [0021] L14-17).
Regarding claim 19, Deutsh discloses: transitioning between the first radiation dosage level and the second radiation dosage level (para. [0016], [0018]).
Regarding claim 20, Deutsh discloses: reducing the second dose (para. [0016], [0018]). Deutsh is silent about: the second radiation dosage level does not exceed 10% of the first radiation dosage level. However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 12-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Besson (US 2004/0264626 A1; pub. Dec. 30, 2004).
Regarding claim 2, Deutsh is silent about: the adaptive collimator device provides a pair of sliding collimators that actuate to adjust a size of an opening between the sliding collimators to be adjustable laterally in size, wherein the adaptive collimator device is movable, via one or more motors, to position the opening at any lateral position within a scan field-of-view and to configure a size of the 
In a similar field of endeavor, Besson discloses: the adaptive collimator device provides a pair of sliding collimators that actuate to adjust a size of an opening between the sliding collimators to be adjustable laterally in size, wherein the adaptive collimator device is movable, via one or more motors, to position the opening at any lateral position within a scan field-of-view and to configure a size of the opening within a range from fully opened to fully closed during each rotation of the x-ray transmitter around the subject (para. [0241]) motivated by the benefits for defining the radiation beam (Besson para. [0028]).
In light of the benefits for defining the radiation beam as taught by Besson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the collimator of Besson in the apparatus of Deutsh.
Regarding claim 3, Deutsh discloses: a pre-patient filter (fig.4 item 13) arranged between the x-ray transmitter and the adaptive collimator device, wherein the pre- patient filter comprises a mechanical filter that is controllable by the controller device to reduce the radiation dosage level and focus radiation from the x-ray transmitter on the region of interest (claims 1 & 2).
Regarding claim 12, Deutsh is silent about: the adaptive collimator device provides a pair of sliding collimators, the method further comprising: adjusting, via a controller device of the computerized tomography scanner, a size of an opening between the sliding collimators in size in order to restrict a scan field-of- view to a region of interest; and moving the adaptive collimator device to position the opening at any lateral position within the scan field-of-view.
In a similar field of endeavor, Besson discloses: the adaptive collimator device provides a pair of sliding collimators, the method further comprising: adjusting, via a controller device of the computerized tomography scanner, a size of an opening between the sliding collimators in size in order to restrict a scan field-of- view to a region of interest; and moving the adaptive collimator device to position the opening at (para. [0241]) motivated by the benefits for defining the radiation beam (Besson para. [0028]).
In light of the benefits for defining the radiation beam as taught by Besson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the collimator of Besson in the apparatus of Deutsh.
Regarding claim 13, Deutsh discloses: arranging a pre-patient filter between the x-ray transmitter and the adaptive collimator device, wherein the pre-patient filter comprises a mechanical filter that is controllable by the controller device to reduce the radiation dosage level and focus a radiation beam from the x-ray transmitter on the region of interest (claims 1 & 2).
Regarding claim 15, Deutsh discloses: the size of the opening and/or a positioning of the opening is adjusted during each rotation of the x-ray transmitter around a subject (para. [0024] last 4 lines).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Li et al. (US 2010/0119033 A1; pub. May 13, 2010).
Regarding claim 4, Deutsh is silent about: the adaptive collimator device is formed from aluminum, copper, or tungsten material.
In a similar field of endeavor, Li et al. disclose: the adaptive collimator device is formed from aluminum, copper, or tungsten material (para. [0013]) motivated by the benefits for effectively blocking radiation beam (Li et al. para. [0013]).
In light of the benefits for effectively blocking radiation beam as taught by Li et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the collimator of Li et al. in the apparatus of Deutsh.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Forthmann et al. (US 2010/0246756 A1; pub. Sep. 30, 2010).
Regarding claim 5, Deutsh discloses: a pre-patient filter (fig.4 item 13) arranged between the x-ray transmitter (fig.4 item 12) and the adaptive collimator device (fig.4 item 14). Deutsh is silent about: the pre-patient filter comprises a static filter that focuses radiation from the x-ray transmitter on.
In a similar field of endeavor, Forthmann discloses: the pre-patient filter comprises a static filter that focuses radiation from the x-ray transmitter on the region of interest (para. [0039]) motivated by the benefits for minimizing relative motion between the focal point the filter (Forthmann para. [0039]).
In light of the benefits for minimizing relative motion between the focal point the filter as taught by Forthmann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the filter of Forthmann in the apparatus of Deutsh.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Raupach et al. (US 2010/0091937 A1; pub. Apr. 15, 2010).
Regarding claim 9, Deutsh is silent about: the controller device is configured to use measurements of the second radiation dosage level outside of the region of interest to determine low frequency components of an image of the region of interest.
In a similar field of endeavor, Raupach discloses: the controller device is configured to use measurements of the second radiation dosage level outside of the region of interest to determine low frequency components of an image of the region of interest (para. [0018]) motivated by the benefits for ROI surrounding with reduced dose (Raupach para. [0018]).
In light of the benefits for ROI surrounding with reduced dose as taught by Raupach, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Deutsh with the teachings of Raupach.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Cao et al. (US 10,628,974 B2; pub. Apr. 21, 2020) and further in view of Raupach et al. (US 2010/0091937 A1; pub. Apr. 15, 2010).
 Regarding claim 11, Deutsh discloses: detecting, via the x-ray detector, incident radiation from the radiation beam at the first radiation dosage level; detecting, via the x-ray detector, incident radiation from the radiation beam at the second radiation dosage level; and the incident radiation at the second radiation dosage level that does not intersect the region of interest (see rejection of claim 1). Deutsh is silent about:  reconstructing, via a processor, an image of the region of interest, wherein high frequency components of the image are determined solely from the incident radiation at detecting, via the x-ray detector, incident radiation from the radiation beam at the first radiation dosage level; detecting, via the x-ray detector, incident radiation from the radiation beam at the second radiation dosage level; the first radiation dosage level whose path intersects the region of interest, wherein low frequency components of the image are determined from the incident radiation at the first radiation dosage level whose path intersects the region of interest.
In a similar field of endeavor, Cao et al. disclose: reconstructing, via a processor, an image of the region of interest, wherein high frequency components of the image are determined solely from the incident radiation at detecting, via the x-ray detector, incident radiation from the radiation beam at the first radiation dosage level (col.15 L12-19) motivated by the benefits for improved spatial resolution (Cao et al. col.15 L15-16).
In light of the benefits for improved spatial resolution as taught by Cao et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deutsh with the teachings of Cao et al.
Cao et al. are silent about: detecting, via the x-ray detector, incident radiation from the radiation beam at the second radiation dosage level; the first radiation dosage level whose path intersects the region of interest, wherein low frequency components of the image are determined from the incident radiation at the first radiation dosage level whose path intersects the region of interest.
In a similar field of endeavor, Raupach disclosesdetecting, via the x-ray detector, incident radiation from the radiation beam at the second radiation dosage level; the first radiation dosage level whose path intersects the region of interest, wherein low frequency components of the image are (para. [0018]) motivated by the benefits for ROI surrounding with reduced dose (Raupach para. [0018]).
In light of the benefits for ROI surrounding with reduced dose as taught by Raupach, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Deutsh and Cao et al. with the teachings of Raupach.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Besson (US 2004/0264626 A1; pub. Dec. 30, 2004) and further in view of Forthmann et al. (US 2010/0246756 A1; pub. Sep. 30, 2010).
Regarding claim 14, Deutsh discloses: arranging a pre-patient filter (fig.4 item 13) between the x-ray transmitter (fig.4 item 12) and the adaptive collimator device (fig.4 item 14). The combined references are silent about: the pre-patient filter comprises a static filter that focuses radiation from the x-ray transmitter on the region of interest.
In a similar field of endeavor, Forthmann discloses: the pre-patient filter comprises a static filter that focuses radiation from the x-ray transmitter on the region of interest (para. [0039]) motivated by the benefits for minimizing relative motion between the focal point the filter (Forthmann para. [0039]).
In light of the benefits for minimizing relative motion between the focal point the filter as taught by Forthmann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deutsh of Besson with the teachings of Forthmann.

Claim 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Helm et al. (US 2012/0099697 A1; pub. Apr. 26, 2012).
Regarding claim 17, Deutsh is silent about: sampling the radiation beam at a same rate within the region of interest and outside the region of interest.
In a similar field of endeavor, Helm et al. disclose: sampling the radiation beam at a same rate within the region of interest and outside the region of interest (para. [0067]) motivated by the benefits for optimal radiation usage (Helm et al. para. [0067]).
In light of the benefits for optimal radiation usage as taught by Helm et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deutsh use the teachings of Helm et al. 
Regarding claim 18, Deutsh is silent about: sampling the radiation beam at a first sampling rate within the region of interest and at a second sampling rate outside the region of interest, wherein the first and second sampling rates are greater than 0.
In a similar field of endeavor, Helm et al. disclose: sampling the radiation beam at a first sampling rate within the region of interest and at a second sampling rate outside the region of interest, wherein the first and second sampling rates are greater than 0 (para. [0067]) motivated by the benefits for optimal radiation usage (Helm et al. para. [0067]).
In light of the benefits for optimal radiation usage as taught by Helm et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deutsh use the teachings of Helm et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU FAYE/             Examiner, Art Unit 2884